In re Barletta, William E., Jr.; Distefano, Katherine B.; Graver, Angela B.; Dodds, Lisa B.; Barletta, Carlos G.; Barletta, Carmen B.; — Plaintiffis); applying for reconsideration of this Court’s Action dated October 9, 1996; to the Court of Appeal, First Circuit, No. CW96 1881; Parish of St. Maiy, 16th Judicial District Court, Div. “A”, No. 85-482.
Reconsideration granted. Sentence stayed pending decision by court of appeal. This application is transferred to court of appeal for consideration along with any other pending applications.
KIMBALL, J., not on panel.